DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed on November 24, 2020 have been fully considered, and they are partially persuasive.
Claims 1, 3-10, and 12-22 are pending. Claims 1, 10, and 20 were amended.

Re: 35 U.S.C. § 112 Rejection
The rejection of claim 20 under 35 U.S.C. § 112(b) as being indefinite has been withdrawn in view of the amendments.

Re: 35 U.S.C. § 103 Rejections
The 35 U.S.C. § 103 rejection of claims 1, 3-10, 12-19, and 21-22 over Evans in view of Ahn, Hanks, and Valasek has been withdrawn in response to the arguments on pp. 8-10 of the REMARKS and amendments to the claims. After further review and re-consideration of the prior arts, the arguments in view of the amendments have been found persuasive.
Applicant provides the same arguments to independent claim 20 as for claim 1. However, this argument is now moot in view of a new ground of rejection. Specifically, claim 20 is directed to substantially similar subject matter as independent claims 1 and 10 but at a broader scope. Claim 20 is directed to detecting compliance/incompliance of messages within a generic communications network using a content model describing expected behavior. See Claim Rejections - 35 USC § 103 below for details. In contrast to claims 1 and 10, the content model is specifically defined for the expected behavior of messages within an in-vehicle communications network. An in-vehicle communications network is a particular type of network that operates under specific types of protocols, such as controller area network (CAN). See the BACKGROUND portion of the originally filed specifications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kan et al (hereinafter, “Kan”) US 2004/0073655 in view Hanks et al. (hereinafter, “Hanks”), US 2012/0304007 and in further view of Valasek et al. (hereinafter, “Valasek”), US 2015/0113638.
As per claim 1: Kan discloses: A method for enforcing security in a communication network, the method comprising: maintaining, by a processor, a content model related to messages communicated on the network, the content model including an expected behavior (the regularity of subsequently received packet sequence numbers (SN) are predicted by accumulating packet data and analyzing them [Kan, ¶42]); receiving a first message and a second message communicated on the network, wherein the first and second messages include the same identification (ID) value (monitoring IP packets between a source and a destination (e.g. a specific/unique network flow corresponding to “ID value”) [Kan, ¶38] – network flows are monitored, and the progression of TCP SNs are stored [Kan, ¶33]); detecting, based on first and second counter values respectively included in the first and second messages, incompliance with the expected behavior, wherein the first and second counter values are expected to be sequential (detecting irregularities using predicted values that deviate from expected SNs from subsequently received packets [Kan, ¶38]); and performing at least one action related to at least one of the first and second messages (issuing an alarm relating to the irregular packets or having an edge router perform actions [Kan, ¶¶43, 46]); wherein the action is at least one of: (issuing an alarm relating to the irregular packets [Kan, ¶43]),
Kan does not disclose performing every action recited in the claim. However, these actions are common and conventional responses to handling detected malicious and anomalies in all types of networks. For example, both Hanks and Valasek are directed to analogous art of monitoring IP-based networks for anomalies. Various mitigation and management of detected 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement any known mitigation and management technique for detected anomalies in an IP-based network, such as those disclosed in Hanks and Valasek. The actions to handle detected anomalies would have been up to the discretion of the administrator or engineer in determining the best option(s) for mitigating potential errors or damage inflicted by the detected anomalies. Further, it would have been obvious to try out the various known mitigation techniques for handling detected anomalies.

Allowable Subject Matter
Claims 1, 3-10, 12-19, and 21-22 are allowed.
No reason for allowance is needed as the record is clear in light of an additional search conducted and the Applicant's response filed on November 24, 2020. According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        1-21-2021